                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                         )        Chapter 11
                                                               )
RTI HOLDING COMPANY, LLC,1                                     )        Case No. 20-12456 (JTD)
                                                               )
                                    Debtors.                   )        (Jointly Administered)
                                                               )

      MOTION TO SHORTEN NOTICE PERIOD WITH RESPECT TO DEBTORS’
    MOTION TO APPROVE PROCEDURES FOR DE MINIMIS ASSET TRANSACTIONS
                 AND ABANDONMENT OF DE MINIMIS ASSETS

                   RTI Holding Company, LLC and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) in the above-

captioned cases hereby file this motion to shorten time (the “Motion to Shorten”), shortening the

notice period regarding the Debtors’ Motion to Approve Procedures for De Minimis Asset

Transactions and Abandonment of De Minimis Assets (the “Motion”),2 filed concurrently



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.

2
    Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to them in the Motion.


DOCS_DE:231257.1 76136/002
herewith. In support of the Motion to Shorten, the Debtors, by and through their undersigned

counsel, state as follows:

                                               Relief Requested

                 1.          By this Motion to Shorten, pursuant to sections 105(a) of chapter 11 of

title 11 of the United States Code (the “Bankruptcy Code”), Rule 9006 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9006-1(c) and (e) of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), the Debtors respectfully request entry of the Proposed Order, (a)

shortening notice on the Motion, (b) setting the Motion to be heard before the United States

Bankruptcy Court for the District of Delaware (the “Court”) at November 5, 2020, at 11:00 a.m.

(Prevailing Eastern Time) (the “Hearing”), (c) setting the deadline to file objections, if any, to

the Motion as October 29, 2020, at 4:00 p.m. (Prevailing Eastern Time) (the “Objection

Deadline”), and (d) granting such other and further relief as the Court deems just and proper.

                 2.          For the reasons set forth herein, the Debtors submit that the relief

requested is in the best interest of the Debtors, their estates, creditors, and other parties in

interest.

                               Jurisdiction, Venue and Predicates for Relief

                 3.          This Court has jurisdiction to consider this Motion to Shorten under 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012 (Sleet, C.J.). This is a core




                                                       2
DOCS_DE:231257.1 76136/002
proceeding under 28 U.S.C. § 157(b). Venue of these Chapter 11 Cases (as defined below) and

this Motion to Shorten is proper in this District under 28 U.S.C. §§ 1408 and 1409.

                 4.          The predicates for the relief requested by this Motion to Shorten are

section 105(a) of the Bankruptcy Code, Bankruptcy Rule 9006, and Local Rule 9006-1(c) and

(e).

                 5.          Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a

final judgment or order with respect to this Motion to Shorten if it is determined that this Court

lacks Article III jurisdiction to enter such final order or judgment absent consent of the parties.

                                                 Background

                 6.          On October 7, 2020 (the “Petition Date”), the Debtors commenced these

cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The

Debtors have continued in the possession of their property and have continued to operate and

manage their business as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee, examiner or committee has been appointed in the Debtors’

chapter 11 cases.

                 7.          The Debtors develop, operate, and franchise casual dining restaurants in

the United States, Guam, and five foreign countries under the Ruby Tuesday® brand. The

company-owned and operated restaurants (i.e., non-franchise) are concentrated primarily in the

Southeast, Northeast, Mid-Atlantic and Midwest regions of the United States.

                 8.          A more detailed description of the Debtors’ business and operations, and

the events leading to the commencement of these chapter 11 cases, is provided in the



                                                       3
DOCS_DE:231257.1 76136/002
Declaration of Shawn Lederman, Chief Executive Officer of Ruby Tuesday, Inc., in Support of

First Day Pleadings [Docket No. 3] (the “Declaration”), and incorporated herein by reference.3

                                                Basis for Relief

                 9.          Local Rule 9006-1(c)(i) provides that, unless the Bankruptcy Rules or the

Local Rules state otherwise, “all motion papers shall be filed and served in accordance with

Local Rule 2002-1(b) at least fourteen (14) days prior to the hearing date.” Local Rule 9006-1(e)

further provides, in pertinent part, that “no motion will be scheduled on less notice than required

by these Local Rules or the Fed. R. Bankr. P. except by Order of the Court, on written motion . .

. specifying the exigencies justifying shortened notice.” Del. Bankr. L.R. 9006-1(e). Local Rule

9006-1(c)(ii) requires that “the deadline for objection(s) shall be no later than seven (7) days

before the hearing date.” Id. 9006-1(c)(ii).

                 10.         Bankruptcy Rule 9006(c)(1) authorizes the Court, for cause shown, to

reduce notice periods for motions and to do so on an ex parte basis. See Fed. R. Bankr. P.

9006(c)(1) (“[W]hen an act is required or allowed to be done at or within a specified time by

these rules or by a notice given thereunder or by order of court, the court for cause shown may in

its discretion with or without motion or notice order the period reduced.”). See also In re

Chateaugay Corp., 111 B.R. 399, 407-08 (S.D.N.Y. 1990) (affirming bankruptcy court’s

decision to shorten notice period where there was no prejudice to the non-moving party and

cause was shown). Ample cause exists to shorten the notice period for the Motion.



3
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the First Day
Declaration.


                                                        4
DOCS_DE:231257.1 76136/002
                 11.         In the Motion, as described more fully therein, the Debtors seek entry of

an order, authorizing the Debtors to implement expedited procedures to: (a) sell, or transfer

certain assets, collections of assets, or business lines, including any rights or interests therein

(collectively, the “De Minimis Assets”) in any individual transaction or series of related

transactions (each, a “De Minimis Asset Transaction”) to a single buyer or group of related

buyers with an aggregate sale price equal to or less than $1,750,000.00 as calculated within the

Debtors’ reasonable discretion, free and clear of all liens, claims, interests, and encumbrances

(collectively, the “Liens”), without the need for further Court approval and with Liens attaching

to the proceeds of such sale or transfer with the same validity, extent, and priority as had

attached to the De Minimis Assets immediately prior to the sale, or transfer; or (b) abandon a

De Minimis Asset up to the value of $100,000.00 to the extent that a sale thereof cannot be

consummated at a value greater than the cost of liquidating such De Minimis Asset and; (c) pay

those reasonable and necessary fees and expenses (if any) incurred in connection with the sale or

transfer of De Minimis Assets, including, but not limited to, commission fees to agents, brokers,

auctioneers, and liquidators with the amount of proposed commission fees to be paid to be

disclosed in the Transaction Notice (as defined herein).

                 12.         The Motion is procedural in nature and does not seek to alter substantive

rights of any party. Parties will receive a copy of the Motion via email or overnight mail as of

the filing date. If the Court grants the relief requested in the Motion, the procedures for sale or

abandonment of de minimis will be established giving parties in interest ten (10) calendar days




                                                      5
DOCS_DE:231257.1 76136/002
from the date of service of a Transaction Notice to object to any proposed sale or abandonment.

Accordingly, shortening notice for the Motion will not prejudice any parties in interest.

                                   Compliance with Local Rule 9006-1(e)

                 13.         Before filing this Motion to Shorten, counsel to the Debtors notified the

U.S. Trustee who indicated that they do not oppose the relief requested in the Motion to Shorten.

                                                    Notice

                 14.         Notice of this Motion shall be provided to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee; (b) Goldman

Sachs Specialty Lending Group, LP (as administrative and collateral agent); (c) the Debtors’ fifty

largest unsecured creditors on a consolidated basis; and (d) parties requesting notice pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                              No Prior Request

                 15.         No previous request for the relief sought herein has been made by the

Debtors to this Court or any other court.




                                [Remainder of page intentionally left blank.]




                                                       6
DOCS_DE:231257.1 76136/002
                 WHEREFORE, the Debtors respectfully request that the Court enter the Proposed

Order granting the relief sought herein and grant such other and further relief as may be just and

proper.

Dated: October 23, 2020               PACHULSKI STANG ZIEHL & JONES LLP


                                       /s/ James E. O’Neill
                                      Richard M. Pachulski (CA Bar No. 90073)
                                      Malhar S. Pagay (CA Bar No. 189289)
                                      James E. O’Neill (Bar No. 4042)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899-8705 (Courier 19801)
                                      Telephone: 302-652-4100
                                      Facsimile: 302-652-4400
                                      Email: rpachulski@pszjlaw.com
                                              mpagay@pszjlaw.com
                                              joneill@pszjlaw.com

                                      [Proposed] Counsel to the Debtors and Debtors in
                                      Possession




                                                  7
DOCS_DE:231257.1 76136/002
